I cannot concur in the foregoing opinion and decision. I will forego making a detailed statement of my reasons for so doing; for so many of the members of the court have approved the opinion that it is evident that no single judge could possibly hope or expect to overturn the result at which they have arrived, and an argumentative dissent would, therefore, amount to nothing more than a record of the writer's personal views which would be of no value or use to anyone.
Furthermore, the frequent publication of purely personal views in the form of dissenting opinions, is one of the reasons why the members of the bar and both public and private libraries are finding it increasingly difficult to purchase and properly house the voluminous reports of the American appellate courts.
JEFFERS and MILLARD, JJ., did not participate. *Page 35